UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-1148



DAVID L. WHITEHEAD,

                                              Plaintiff - Appellant,

          versus


VIACOM, INCORPORATED; DOES 1-50, Unnamed,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
02-1899-DKC)


Submitted:   April 30, 2003                   Decided:   May 21, 2003


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David L. Whitehead, Appellant Pro Se. Paul R. Taskier, DICKSTEIN,
SHAPIRO, MORIN & OSHINSKY, L.L.P., Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David L. Whitehead appeals from the district court’s orders

dismissing his civil action and denying his motion for recusal. We

have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. See

Whitehead v. Viacom, Inc., No. CA-02-1899-DKC (D. Md. Nov. 15,

2002;   Dec.   31,   2002).   We   deny   Whitehead’s   motions    for   an

evidentiary hearing, for injunctive relief, and to strike the

Appellee’s informal brief, and dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and    argument   would   not   aid   the

decisional process.




                                                                   AFFIRMED




                                     2